DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 02/07/2022.

Claims 5, 8-9, 11, and 13 are pending and being examined.  Claims 1-4, 6-7, 10, 12, and 14 are canceled.

Claims 5, 8-9, 11, and 13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 5 with particular attention to “the removal of hydrogen chloride is performed at a temperature of 100 to 200°C”.
Maly et al. (US 2010/0203461 A1) and Hirano et al. (US 2004/0258596 A1) are considered to be the closest prior art.
Maly teaches an alkaline powder sorbent composition for removal of hydrochloric acid; sources of calcium for the sorbent compositions can include calcium powders such as calcium carbonate; the sorbent may contain one or more calcium-containing powders such as aluminosilicate clay; the sorbent compositions may include from about 2 to 10% by weight aluminosilicate material (Maly, [0051]-[[0052]).  Maly teaches reduction 
Hirano teaches blending a clay such as imogolite with a carbonate of an alkali earth metal as an agent for removing a halogen series gas such as hydrogen chloride (Hirano, abstract, [0019], [0035], [0038]).
Maly and Hirano, alone or combined, do not teach nor obviate removal of hydrogen chloride is performed at a temperature of 100 to 200°C using a removing agent consisting of a simple mixture of calcium carbonate and imogolite and/or synthetic imogolite.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734